UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                        Senior Airman JONATHAN C. LOWDER
                                 United States Air Force

                                             ACM 38480

                                        26 November 2014

         Sentence adjudged 11 September 2013 by GCM convened at Dover Air
         Force Base, Delaware. Military Judge: Lynn Schmidt (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 9 months,
         forfeiture of $500.00 pay per month for 3 months, and reduction to E-1.

         Appellate Counsel for the Appellant: Major Anthony D. Ortiz; Major
         Zaven T. Saroyan; and Captain Jonathan D. Legg.

         Appellate Counsel for the United States: Major Daniel J. Breen and Gerald
         R. Bruce, Esquire.

                                                 Before

                              ALLRED, HECKER, and TELLER
                                 Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court